Per Curiam : The legality of the organization of the Sangamon River Drainage District was considered by this court in Hull v. Sangamon River Drainage District, 219 Ill. 454. The principal points urged in this case were also urged and passed upon by this court in that case. The trial court heard the objections of the property owners in both cases at the same time and entered one judgment as to all the objectors. The records in the two cases raise the same questions of law and fact. What was said, therefore, in the former case is equally applicable to this and need not be here repeated. For the reasons set forth in that opinion the judgment of the county court in this case is reversed and the cause remanded. n , , , , , Reversed and remanded.